Citation Nr: 1536369	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied petition to reopen the claim for service connection to hypertension.  The petition to reopen the claim for service connection for hypertension was granted by the Board in May 2014. 

In June 2012, May 2014, and again in February 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Most recently, after accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

As for the matter of representation, the record reflects that, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Guam Veterans Affairs Office as his power of attorney (POA) in February 2007.  However, in November 2008, the Veteran provided another POA, appointing Vietnam Veterans of American (VVA) as his representative.  In August 2014, the Veteran provided another POA appointing Veterans of Foreign Wars of the United States (VFW) as his representative.  In December 2014 and January 2015, the Veteran filed additional POAs appointing the Guam Veterans Affairs Office as his representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes a revocation of an existing POA.  38 C.F.R. § 14.631(f)(1) (2015).  As such, as of December 2014, the Veteran's representative was the Guam Veterans Affairs Office.  The Board recognizes this change in representation.  

This appeal has been processed utilizing the Veteran Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran served in Korea in the demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, hypertension is not among the disabilities recognized by the VA as etiologically related to herbicide exposure.

3.  Hypertension was not shown in service or for many years thereafter, and there is no lay or medical suggestion that the disorder had its onset during service or is otherwise medically related to service ,to include herbicide exposure, to include evidence that hypertension was manifest to a compensable degree within one year of service; the only competent, probative opinion on this point weighs against the claim.. 

4.  The most persuasive medical opinion on the question of whether there exists a medical relationship between current hypertension and service-connected diabetes mellitus, type II, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a January 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for service connection for hypertension on a direct basis, while a March 2015 letter provided such notice for service connection on a secondary basis.  An April 2007 letter provided the Veteran with notice regarding the information and evidence needed to substantiate his claims of herbicide exposure.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2009 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the April 2007 and January 2009 letters.

Although the March 2015 notice was provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the April 2015 SSOC after the issuance of the March 2015 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records, as well as reports of VA examinations (as requested by the Board in its June 2012, May 2014 and February 2015 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are the various statements provided by the Veteran and his representative.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

The Board notes that, in the April 2007, January 2009, May 2010, and March 2015 letters, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disorder, and requested that he complete appropriate authorization form(s) to enable VA to obtain any private treatment records.  However, the Veteran did not respond to all of these letters.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran generally contends that his hypertension is the result of his service, specifically his exposure to herbicides during service.  In the alternative, he alleges that it was caused or is aggravated by his service-connected diabetes mellitus, type II.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, to include cardiovascular renal disease (hypertension), shall be presumed to have been incurred in service if manifested to a compensable degree (10 percent for hypertension) within a prescribed period post service (one year for hypertension), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  . 

Pertinent to the Veteran's assertions as to Agent Orange exposure, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Korea, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (during the period between April 1, 1968, and August 31, 1971).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iv).  In this case, the Veteran's Form DD-214 lists service in Korea, and the Board determined in its May 2014 decision and remand that the Veteran served in or near the DMZ as a rifleman as part of the 1st Battalion, 38th Infantry in January 1971.  The unit to which the Veteran was assigned is specifically noted in the DOD-provided data set forth in the VA's Adjudication Procedures Manuel (M21-MR).  Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain  diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The listed diseases does not include cardiovascular renal disease, or hypertension.

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  With respect to hypertension, as detailed below, there is no such competent evidence or opinion, or evidence that it had its onset in, or is otherwise medically-related to, service.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the above, the Board finds that service connection for hypertension is not warranted under any alleged or other potentially applicable theory of entitlement.

Service treatment records are negative for any complaints, findings or diagnosis related to hypertension.  In the report of a December 1971 discharge examination, the Veteran's blood pressure was noted to be normal.  In a contemporaneous Report of Medical History (also completed in December 1971), the Veteran reported being  in good health.  In a March 1976 Report of Medical History, the examiner noted that the Veteran had elevated blood pressure (142/94) and the Veteran indicated that he was unaware of a blood pressure issue.  Hypertension was not diagnosed at the time. Hence, hypertension was not present during service.

The record also presents no basis to award service connection for hypertension on a presumptive basis-either as due to herbicide exposure or as a chronic disease defined in 38 C.F.R. § 3.309(b).

Notwithstanding the Veteran's presumed in-service exposure to herbicides, as r The Board notes that hypertension is not a disease the VA Secretary has recognized as etiologically-related to herbicide exposure, as it is not on the list of diseases presumed to be associated with herbicide exposure.  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Hence, presumptive service connection based on such exposure is not warranted for hypertension. 

Furthermore, there simply is no competent evidence indicating that hypertension hypertension, a cardiovascular renal disease, was manifested within one year of the Veteran's separation from service.  On the question of when hypertension was first manifested, the Board notes that in a July 2014 opinion, a VA examiner indicated that the earliest post-service documentation of hypertension was in 2007,  The Board notes, however, that a March 1976 Report of Medical History indicates that the Veteran had elevated blood pressure and included a request that the Veteran have his blood pressure checked.  However, there is no documentation of a diagnosis for hypertension.  Even the Board was to accept the March 1976 report as the first medical suggestion of hypertension, this would still be well outside the one year-presumptive period.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, the only medical opinion to directly address whether there exists a medical relationship between hypertension and the Veteran's service weighs against the claim.  cord includes one probative medical opinion, the July 2014 VA examination report.  The examination reflects the Veteran's reports of hypertension since 2007, and that he had no treatment for hypertension during service.  Following a physical examination and a review of the claims file, the examiner opined that the Veteran's current hypertension condition was less likely as not incurred in or aggravated by service.  Therefore, the examiner opined that it is less likely than not that there is medical or scientific evidence that hypertension is directly caused by the Veteran's presumed exposure to herbicides such as Agent Orange.  

The examiner noted that the Veteran had multiple risk factors for hypertension which included "obesity, alcohol use, [and] being a male."  The examiner further noted that after a review of the medical literature and scientific evidence, there was no definitive link between Agent Orange and hypertension.  The examiner stated that a "review of the Institute of Medicine articles notes that evidence that ties Agent Orange to hypertension [was] limited and suggestive."  This opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question as to the Veteran's assertions that his hypertension was directly related to and incurred in service.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current hypertension and service and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

The Board acknowledges that medical article evidence, to include a Veterans of Foreign Wars (VFW) article from May 2011, has been submitted on behalf of the Veteran discussing Agent Orange exposure and its various physical manifestations.  However, this  article is not specific to this Veteran,  A medical article "can provide important support when combined with an opinion of a medical professional" if the medical article evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical article evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional.  In addition, the Board finds that the VA had previously conceded that the Veteran was exposed to herbicides to include Agent Orange during his service in Korea in or near the DMZ.  The July 2014 VA examiner considered such medical articles and reviewed the medical literature, to include the Institute of Medicine articles, when offering his opinion.  As such, any probative value associated with the positive medical article evidence is exceeded by the definitive negative opinion rendered by the July 2014 VA examiner.

Furthermore, on the question of whether the Veteran's hypertension is proximately due to or the result of his service connected diabetes mellitus, type II, the record includes two competing opinions.  In a November 2008 letter from Dr. R. L. G., a VA physician, he indicated that he had treated the Veteran since August 2007.  This VA physician noted that the Veteran had been diagnosed with diabetes mellitus, type II complicated by microalbuminuria by a private physician ten years prior.  The VA physician also noted that while the Veteran's diabetes and microalbuminuria had been treated with medications, at the time of the letter the Veteran's conditions were controlled by strict dietary observance.  The VA physician also noted that he was treating the Veteran for hypertension and hyperlipidemia which were "related to his diabetes" but that those conditions did require medications to maintain.  Dr. R. L. G.'s letter concluded that the Veteran's hypertension and his diabetes mellitus, type II were related; however, he provided no rationale for his conclusions.

In a report of an April 2015 VA examination, the VA examiner, another VA physician, opined that the Veteran's hypertension was not proximately due to or a result of the Veteran's service connected diabetes mellitus, type II.  The examiner noted that hypertension is a primary condition and not secondary to other conditions such as diabetes mellitus, type II.  The examiner noted that while Dr. R. L. G. identified the Veteran as having diabetes mellitus, type II, complicated by microalbuminuria and that he was also treating the Veteran for hypertension and hyperlipidemia which were "related to his diabetes mellitus, type II," this statement only acknowledges what physicians are trained to do, namely to recognize that the Veteran's conditions, diabetes mellitus, type II, hypertension, and hyperlipidemia, commonly occur together.  The examiner stated that physicians are trained to look for these conditions together because the presence of all of them leads to a poorer prognosis and the treatment for their management must be more aggressive.  The examiner noted that while these conditions commonly occured together, they are not typically a result of each other and do occur independently.  

In the April 2015 VA examination report, the examiner further noted that diabetes mellitus, type II does not directly result in or aggravate hypertension.  The examiner stated that only diabetes mellitus, type II complicated by renal dysfunction can potentially cause or aggravate hypertension.  The examiner noted that at the time that the Veteran was first diagnosed with hypertension in August 2007, the Veteran's renal function was normal.  In addition, while the Veteran's diabetes mellitus, type II is complicated by microalbuminuria, the examiner stated that microalbuminuria does not cause hypertension and is not a finding specific for diabetes mellitus, type II, but that it can be the result of diabetes mellitus, type II or hypertension.  The examiner noted that this was supported by a May 2014 VA treatment note, where the treating physician, wrote "type 2 dm-good control" and "htn w/microalbuminuria-controlled," directly attributing the cause of the Veteran's microalbuminuria to his hypertension and not his diabetes mellitus, type II.  Finally, the examiner noted that hypertension was a progressive condition that naturally worsened with age.  Therefore, the examiner opined that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by his service connected diabetes mellitus, type II. 

The VA examiner who d provided the April 2015 opinion explicitly rendered a conclusion that weighs against a finding of secondary service connection for the Veteran's hypertension.  This opinion clearly was based on an examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70; Guerrieri,4 Vet. App. at 470-471.  

By contrast, Dr. R. L. G., the physician who provided the November 2008 letter, concluded that the Veteran's conditions were related; however he provided no rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, while this opinion does address the medical nexus question, it is afforded little, if any, probative weight, as it fails to provide a reasoned medical explanation for its conclusion.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed hypertension and service and/or service-connected diabetes mellitus, type II, the Board finds that such assertions do not provide persuasive support  for  the claim.  The matter of the medical etiology of the disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the hypertension at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion in the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as due to herbicide exposure, or  as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


